DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The after final amendments of 10 Mar 2022 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 7 line 22, filed 10 Mar 2022, with respect to claim(s) 22 and 23 have been fully considered and are persuasive.  The rejection of 08 Feb 2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 8 line 3, filed 10 Mar 2022, with respect to claim 21 have been fully considered and are persuasive.  The rejection of 08 Feb 2022 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Murphy (reg #33979) on 14 Mar 2022.
The application has been amended as follows: 
In the Claims:

Claim 23 line 10 “wherein a resilient member is disposed between a number of the plurality of segments.” has been changed to –including a resilient member having a first end terminated at one segment body and second end terminated at an adjacent segment body.--
Allowable Subject Matter
Claim(s) 1 and 3-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art comprises Anderson (USP 7,614,449), Kellner et al. (US 20180163492) and Conner et al. (US 20110048744) disclosing enlarging slip structures; however the prior art enlarges their outermost radial dimension by sliding arcuate segments substantially axially (e.g. Conner Fig 3, Anderson Fig 2 and Kellner (Fig 7) and not circumferentially as disclosed by the instant application (Fig 1 vs Fig 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        14 Mar 2022